Citation Nr: 1231338	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  07-25 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, panic, panic attack, panic disorder, panic disorder without agoraphobia, dysthymic disorder, depression, atypical depression, depressive disorder not otherwise specified (NOS), major depressive disorder, and major depressive disorder with psychotic feature.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1973 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Service connection for anxiety and depression with panic disorder was denied therein.  The Veteran appealed this determination.

In April 2011, the Board recharacterized this matter as set forth above with the exception that major depressive disorder with psychotic feature was not included pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Service connection for an acquired psychiatric disorder then was denied.  The Veteran once again appealed this determination.

The Veteran, through his attorney, and VA's Office of General Counsel filed a Joint Motion for Remand (Joint Motion) regarding the Board's April 2011 decision with the United States Court of Appeals for Veterans Claims in November 2011.  This Court issued an Order granting the Joint Motion later in November 2011.  The April 2011 Board decision thus has been vacated and remanded.

As touched upon in the Board's April 2011 decision, the Veteran's representative submitted evidence not considered as of the last adjudication of this mater via a December 2008 supplemental statement of the case in early 2009.  The representative impliedly waived the right to have the agency of original jurisdiction (AOJ), which in this case is the RO, initially consider this additional evidence in a contemporaneous statement.  Late 2010 and early 2011 statements from the representative also waived this right.  Late 2010 and early 2011 statements from the Veteran further conveyed his desire that adjudication proceed without delay.  More additional evidence was submitted by the Veteran's representative in July 2012.  Contemporaneous thereto, the representative expressly waived the right to initial AOJ consideration.  Of further note is that the benefit sought is allowed herein.  For these reasons, the Board need not remand for the AOJ to provide initial consideration but may consider the additional evidence in the first instance here.  See 38 C.F.R. § 20.1304(c).  

No other potential problems with adjudication have been identified.  Accordingly, the following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  Of note is that this matter is recharacterized pursuant to Clemons as before with major depressive disorder with psychotic feature added as a result of the more recent aforementioned additional evidence.


FINDING OF FACT

The weight of the evidence shows that the Veteran has a current acquired psychiatric disorder related to his service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.384, 4.125, 4.130 (Diagnostic Codes 9201-9211) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Service connection for an acquired psychiatric disorder is awarded herein.  This constitutes a full grant of the benefit sought on appeal.  Any errors committed regarding the duty to notify or the duty to assist accordingly were harmless and will not be discussed.  

II.  Service Connection

The Veteran contends that he has an acquired psychiatric disorder as a result of his service.  Specifically, he contends that this disorder was manifested during, and caused by, his service.

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); 38 U.S.C.A. § 1110.  To establish service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.

Service connection also may be established if the evidence of record reveals chronicity or continuity.  38 C.F.R. § 3.303(b).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  Id.; Barr, 21 Vet. App. at 303.  Continuity of symptomatology post-service is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity legitimately may be questioned.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  

Further, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection for PTSD requires (1) medical evidence diagnosing the condition in conformity with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV), (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the established in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

A Veteran's lay testimony alone generally is sufficient credible supporting evidence to establish the occurrence of his claimed in-service stressor if he engaged in "combat with the enemy" and the stressor was related to it but is not sufficient and required support from another source of evidence if he did not engage in such combat or if the stressor was not related to it.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2); Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West (Carlton) v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  The mere diagnosis of PTSD is insufficient support from another source.  See Cohen, 10 Vet. App. at 128; Moreau, 9 Vet. App. at 389.  

Service connection is presumed for some diseases even when there is no record of such disease during service if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  First, the Veteran must have served 90 days or more during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as a psychosis to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  Psychosis includes brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384; see also 38 C.F.R. § 4.130, Diagnostic Codes 9201-9211.  Affirmative evidence rebutting in-service incurrence or aggravation of the disease must be taken into consideration even if the two aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, an assessment of the probative value of the lay evidence in addition to the medical evidence must be undertaken.  

Lay evidence indeed may be sufficient by itself to support a claim of service connection.  Barr, 21 Vet. App. at 307.  This is the case where the evidence is both competent and credible.  Competency is "a legal concept determining whether testimony may be heard and considered" whereas credibility is "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno v. Brown, 6. Vet. App. 465 (1994).  

A lay person is competent to provide testimony or statements relating to facts of events that the lay person observed or that is within the realm of his/her personal knowledge.  Id.  In weighing credibility, discounting of competent testimony or statements from a lay person may occur "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for consideration therefore include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  See Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  "[T]he Board cannot determine that lay testimony or a lay statement lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the lack of such evidence in combination with other factors may lead to the determination the lay testimony or statement is not credible.


The benefit of the doubt is given to the Veteran when there is an "approximate balance" of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the preponderance of the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed herein.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  

Service treatment records reveal the following.  The Veteran denied psychiatric symptoms in January 1973 prior to his entry into service.  He received a normal psychiatric clinical evaluation at his enlistment examination conducted then.  In April 1974, he complained of symptoms including tenseness, insomnia, tinnitus, an inability to concentrate, and boredom.  The Veteran indicated that these symptoms had begun approximately two and a half years prior but also indicated that they were not present during boot camp and began thereafter.  He also indicated that he had been harassed in his company, although he did not feel that caused his problem, and noted unspecified family problems.  He appeared mildly depressed with poor abstraction and "poor insight."  An impression of tension versus inadequate personality was rendered.  In May 1974, the Veteran discussed his problems thoroughly.  He was given advice on methods for dealing with emotional reactions and determined to be fit for duty.  At his separation examination in March 1975, he received a normal psychiatric clinical evaluation.

Service personnel records reflect that the Veteran received consistent scores on performance evaluations for the duration of his service.  These records additionally reflect that he was punished for being absent without leave in February 1974.

Subsequent to service, the Veteran obtained VA educational benefits to pursue a degree in business administration.  He reported in February 1977 that he had made the Dean's List.  In August 1977, he began working as a train man at Southern Railway.  The demands of this position forced him to withdraw mid-term from school at least twice.  By February 1982, the Veteran had a dependent wife and two children.  He was furloughed from Southern Railway in April 1983 due to lack of business.  It appears that he did not complete his degree.

The Veteran was admitted to a psychiatric facility for two weeks in January 1988 with an initial diagnosis of atypical depression.  In addition to stress and tension, he reported feeling depressed and experiencing attacks involving symptoms such as chest pain he thought was a heart attack, racing thoughts, and sense of impending doom.  It was noted that he had a 10 to 15 year history of anxiety attacks.  The final diagnosis provided by Dr. M.L., a Diplomate of the American Board of Psychiatry and Neurology, was panic disorder. 

The Veteran began seeing Dr. M.L. in June 1988.  Treatment records from Dr. M.L. dated from this time forward document continuing problems with panic disorder and panic attacks, anxiety, stress, racing thoughts, anger, irritability, depression, fatigue, insomnia, and sleep apnea.

In December 1992, the Veteran presented to the Division of Mental Health at his County Health Department with complaints of depression, panic disorder, insomnia, and low self esteem.  He indicated that his psychiatric problems began when he was 12 years old.  In this regard, he indicated that he was treated in a hospital psychiatric unit at that age and had been in and out of treatment since then.  The Veteran was diagnosed with dysthymic disorder.  He did not enroll in the treatment program offered.

VA treatment records appear to reveal a diagnosis of sleep apnea as early as 2000.  Beginning in October 2002, VA treatment records contain diagnoses of depression and panic attack.  These records dated from this date forward reflect the Veteran's continuing problems with panic attacks, a heart fluttering feeling, anxiety, depression, lack of motivation, fatigue, feeling sluggish, and sleep apnea.  They also reflect that he attributed some of these symptoms to non-psychiatric causes.

Dr. M.L. reported treating the Veteran for a combination of panic disorder and atypical depression in an April 2004 letter.

The Veteran indicated that he was subject to physical, verbal, and mental abuse as well as isolation and lack of proper medical care during service in an April 2004 statement.  He specifically noted being hit with open and closed fists as well as the butt of a rifle on numerous occasions and being threatened with beating, demotion, brig time, and dishonorable discharge.  He further specifically noted being deprived of food, sleep, and communication with family, feeling isolated and like he was in combat due to constant weapon fire while serving in the Caribbean and Cuba, and suffering depression, anxiety, and panic attacks because he did not receive the treatment he needed to overcome the stress he was experiencing.

In a letter dated in June 2004, Dr. M.L. noted, after reviewing the Veteran's "medical records from the early 1970's," that the symptoms of anxiety and depression reported by the Veteran then could indeed have been the prodrome of panic disorder.  Dr. M.L. further noted that no one would have characterized these symptoms as panic disorder at that time because such a diagnosis did not exist until the early 1980's.

A June 2005 VA treatment record shows that the results of a PTSD screen were negative.

Dr. M.L. indicated in a May 2006 letter that he was treating the Veteran for depression and panic disorder, the same disorders for "which he was treated for in 1974 while in the military."  Dr. M.L. then reiterated that panic disorder did not exist as a diagnosis in 1974, but that the Veteran's symptoms then were consistent with such a diagnosis and have persisted to the present.

M.P., the Veteran's ex-wife, noted in a July 2007 statement that she and the Veteran cohabitated from December 1975 to June 1981 and were married from June 1981 to June 1997.  She then recounted that the Veteran seemed depressed often and on many occasions went to the emergency room because he was in a panic.

A June 2005 VA treatment record shows that the results of a PTSD screen were positive.

In November 2008, the Veteran underwent a VA mental disorders examination.  He noted to the examiner, a staff physician, that subsequent to service he cohabited for six years and then had a 15 year marriage to the same woman, had and raised two children, held a job with a railroad company for several years, and last worked full-time in 1992 as a bus driver.  He indicated that numerous family members, including his mother and his son, had been diagnosed with a psychiatric disorder.  He further indicated that his psychiatric problems began before service.  The Veteran reported current trouble concentrating, racing thoughts, stress, anxiety, panic attacks, feeling that he is having a heart attack, and depression.  

The examiner, in addition to eliciting this information from the Veteran via interview, reviewed his claims file and completed a mental status assessment of him.  Diagnosis of panic disorder without agoraphobia and depressive disorder NOS then were rendered by the examiner.  The examiner next opined that it is less likely than not that this disorder is a continuation and progression of the Veteran's in-service symptoms.  It was noted in this regard that the symptoms the Veteran complained of in-service, such as poor sleep, tension, and tinnitus, were neither consistent with panic disorder nor with the panic disorder symptoms he subsequently complained of, such as feeling like he is having a heart attack.  Also noted was that panic disorder was not proposed as a diagnosis for the Veteran until 1988.  The examiner thus rejected Dr. M.L.'s determination that the Veteran's condition was misinterpreted in service due to diagnostic limitations.  The examiner finally rejected Dr. M.L.'s determination that the Veteran's in-service symptoms were a prodrome of panic disorder.  On this point, the examiner noted that panic disorder is not typically known to have any sort of prodrome since its hallmark is sudden onset with full-blown panic symptoms.

Dr. M.L. indicated in letter dated in January 2009 that he was treating the Veteran for panic disorder and major depressive disorder.  Dr. M.L. stated that he had reviewed the Veteran's April 1974 service treatment records.  Then, Dr. M.L. noted that the Veteran presented with a 10-15 year history of progressively worsening symptoms of subjective anxiety, physiological anxiety, and depression in 1988.  Given the Veteran's "poor insight" into his condition in his youth, Dr. M.L. did not find it surprising that he waited so long - until his symptoms were unbearable to the point of inpatient admission - to seek psychiatric treatment.  Dr. M.L. concluded by opining that the Veteran's anxiety/depression syndrome is most likely caused by the stress of his military service.  It was noted in this regard that the Veteran "had the same difficulties with stress management in 1974 that were evident in 1988, with similar symptoms."

Dr. T.N., a certified psychiatrist, rendered an opinion in August 2010 pursuant to the Board's request for such from a Veterans Health Administration (VHA) expert.  Dr. T.N. indicated that he reviewed the pertinent records on three days.  Dr. T.N. next concluded based on this review that it is very unlikely, or stated another way much less likely than not, that the Veteran had an acquired psychiatric disorder due to or related to his service.  In this regard, Dr. T.N. pointed out that:  (i) all previous psychiatric evaluations had come to the same conclusion that the Veteran's acquired psychiatric disorder was not due to his service, (ii) psychiatric evaluations have not noted that the Veteran's current psychiatric symptoms, particularly those of panic disorder, were demonstrated during service, (iii) psychiatric evaluations during the Veteran's service did not note symptoms of panic disorder, (iv) a strong suggestion of a preexisting psychopathology and psychiatric disturbance existed given that the Veteran admitted having psychiatric symptoms in childhood as well as having been hospitalized in a psychiatric facility as a child, and (v) a strong suggestion of a biological/genetic origin existed due to the Veteran's report of a history of extensive psychiatric problems in his family to include his mother being hospitalized for such problems.

Given that some of Dr. T.N.'s findings, particularly (i) and (ii) above, seemingly conflicted with some of the evidence of record, particularly that from Dr. M.L., the Board requested a second clarifying opinion from a VHA expert.  Dr. R.H., a staff psychiatrist, first summarized the relevant evidence in his November 2010 opinion.  Dr. R.H. then concluded that it is considerably less likely than not that the Veteran's current acquired psychiatric disorder is related to his service to include by aggravation of a pre-existing psychiatric disability.  In this regard, the following observations were made.  The in-service symptoms experienced by the Veteran in 1974 did not rise to the level of panic disorder, regardless of the fact that this label did not exist then, or of any other major psychiatric diagnosis.  These symptoms were mild and transient.  They responded to a single counseling intervention, after which the Veteran was deemed fit for duty.  No further clinical encounters for these symptoms were documented, and no mental health problems were found upon the Veteran's separation from service.  As such, Dr. R.H. found that there was no increase in the severity of a pre-existing psychiatric disability beyond natural progression of the disease during service.  He rather opined that it is likely that service improved the Veteran's function by rendering him ready to reenter the job market with the additional impulse to better himself by pursuing higher education.  The following was noted in this regard.  The Veteran had good function in the academic, employment, and domestic spheres after service.  He did not complete his business administration degree because of conflict with the demands of his job rather than because of psychiatric issues.  He accepted responsibility for supporting his wife and two children.  

Dr. R.H. additionally indicated that symptoms of panic disorder or of a depressive syndrome would be persistently evident either in service or in employment pursued after separation therefrom.  He accordingly took issue with Dr. M.L.'s determinations that the Veteran was treated for either panic disorder or depression during service and that the Veteran "had the same difficulties with stress management in 1974 that were evident in 1988, with similar symptoms."

Dr. R.H. finally noted that the Veteran was diagnosed with hyperthyroidism in February 1995 and sleep apnea in March 2002.  Although speculative, he opined that it is likely that these disorders had psychiatric manifestations years before they were diagnosed.  He indicated that they could contribute significantly to, if not largely explain, the more florid symptoms of anxiety and depression that appeared to emerge well after the Veteran's service.

In June 2012, Dr. M.C. performed an examination on the Veteran.  He told Dr. M.C., a Diplomate of the American Board of Psychiatry and Neurology, during an interview that he was not diagnosed with any psychiatric disorder prior to his entry into service.  He also indicated experiencing physical and emotional abuse in the form of assault, harassment, and threats during service.  Further, he indicated manifesting in-service sadness, irritability, anger, anhedonia, hopelessness, crying spells, a decreased functional capacity, anxiety, and decreased sleep and appetite.  The Veteran next indicated that he quit his job with the railroad in 1992 due to his psychiatric problems.  

Dr. M.C. additionally summarized the pertinent evidence and completed a mental status assessment of the Veteran.  Diagnoses of major depressive disorder with psychotic feature, panic disorder without agoraphobia, and PTSD next were made by Dr. M.C.  Dr. M.C. then opined that these disorders have a nidus during service.  Dr. M.C. essentially opined that these disorders onset or are a result of his service, in other words.  Several points were noted in this regard.  First, Dr. M.C. concluded that the Veteran did not have a pre-existing psychiatric disability.  The County Health Department, Division of Mental Health, indication to the contrary was characterized as incorrect.  Second, Dr. M.C. found that the Veteran experienced psychiatric symptoms and deterioration in his performance during service as a result of systemic abuse.  This abuse was characterized as consistent with torture.  The symptoms, if they were present today without the diagnostic limitations present in the early 1970's, were determined to be indicative of major depressive disorder and anxiety disorder NOS or panic disorder today.  The VA examiner's determination that the symptoms did were not consistent with panic disorder therefore was rejected, although it was concluded in concurrence with this examiner that such disorder does not have a prodrome.  

Third, Dr. M.C. found that the Veteran initially experienced intermittent symptoms following the aforementioned symptoms.  Dr. R.H.'s conclusion that the in-service symptoms were mild and transient accordingly was rejected in favor of finding a period of remission for episodic symptoms supported by medical literature.  Remission also was found regarding the initial successful function in both the school and work spheres immediately post-service.  Indeed, it was determined that the Veteran dropped out of college and took a position far below his intellectual capacity with a railroad company.  Fourth, Dr. M.C. concluded that the Veteran continued to experience his symptoms and that they progressed later post-service.  That he did not seek treatment for several years was attributed, in concurrence with Dr. M.L., to his poor insight, guilt, and shame.  It was reiterated that his family noticed psychiatric symptoms during these years.  The admitting diagnosis of atypical depression when he did first seek treatment in 1988 was indicated not to exist anymore.  Instead, it was determined that major depressive disorder without psychotic feature and panic disorder without agoraphobia would be diagnosed if this treatment occurred today.  Dr. M.L.'s subsequent treatment over the course of over two decades and diagnoses of panic disorder and various disorders related to depression, to include ultimately major depressive disorder, was highlighted.  

Given the above, the Board finds that service connection for an acquired psychiatric disorder is warranted.  All necessary requirements for establishing entitlement to this benefit are met.  

A current disability exists when there is a disability when a claim for it is filed or at any time during the pendency of such claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  It is undisputed that the Veteran has the current disability of an acquired psychiatric disorder.  He filed his claim in December 2003.  Diagnoses of depression, atypical depression, panic attack, panic disorder, and dysthymic disorder were rendered prior thereto.  Thereafter, all of these diagnoses with the exception of dysthymic disorder were rendered.  Diagnoses of panic disorder without agoraphobia, depressive disorder NOS, major depressive disorder, major depressive disorder with psychotic feature, and ultimately PTSD additionally were rendered.

Also undisputed is that the Veteran served more than 90 days during a period of war as well as that this service was after December 31, 1946.  Indeed, his service from April 1973 to April 1975 spanned just over two years.  All was during the Vietnam era.  See 38 U.S.C.A. § 101(29)(B); 38 C.F.R. § 3.2(f) (both defining the Vietnam era as beginning on August 5, 1964, and ending on May 7, 1975, in the case of a Veteran who did not serve in the Republic of Vietnam).  


However, there is no indication that the Veteran manifested the chronic disease of a psychosis as defined by applicable regulations to a compensable degree within one year of his separation from service in April 1975.  There indeed is no indication that he ever has manifested a psychosis to any degree.  He does not contend he has been diagnosed with a psychosis at any point.  No medical evidence concerning the April 1975 to April 1976 timeframe exists.  The dated and current diagnoses set forth above further do not include a psychosis.

The next question is whether or not the Veteran incurred an injury or disease during service or aggravated a preexisting injury or disease during service.  A Veteran is presumed to be in sound condition upon entry into service except as to defects, infirmities, or disorders noted at that time or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Noted means "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  "Clear and unmistakable evidence" is an "onerous" evidentiary standard requiring that the conclusion be "undebatable."  Cotant v. Principi, 17 Vet. App. 116 (2003) (citing Laposky v. Brown, 4 Vet. App. 331 (1993)).

"History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1).  Lay evidence is not sufficient to conclude that a condition was noted at entrance into service or clearly and unmistakably existed prior to service.  Paulson v. Brown, 7 Vet. App. 466 (1995) (holding that a lay person's account of what a physician may or may not have diagnosed is insufficient); Leshore v. Brown, 8 Vet. App. 406 (1995) (holding that the mere transcription of medical history does not transform it into competent medical evidence merely because the transcriber is a medical professional).  This evidence instead must be considered along with medical evidence and accepted medical principles. 38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238 (1995). 


At his enlistment examination, the Veteran received a normal psychiatric clinical evaluation.  He therefore is presumed to have been psychiatrically sound at that time.  Clear and unmistakable evidence does not exist to rebut this presumption.  Lay evidence from the Veteran that he had psychiatric symptoms prior to his service are not sufficient in this regard.  He indeed subsequently recanted this evidence.  As Dr. T.N. appears to have relied solely on it, the medical determination that there is a strong suggestion of a pre-existing psychopathology and psychiatric disturbance also is insufficient.  The only other medical evidence on point was Dr. M.C.'s conclusion that the Veteran did not have a pre-existing psychiatric disability when he entered service.

This matter accordingly is one of in-service incurrence rather than of in-service aggravation.  It is undisputed that the Veteran manifested psychiatric symptoms during his service.  Service treatment records indeed document that he sought treatment for such symptoms on one occasion.  In-service incurrence of psychiatric symptoms thus is established.

With respect to the acquired psychiatric disorder of PTSD, it further is undisputed that the Veteran's claimed in-service stressor occurred to some extent.  He is competent to assert that he experienced abuse, isolation, and lack of proper medical care during service because such would have been personally experienced by him.  He also is credible at least as it pertains to abuse.  Other than the fact that the Veteran may profit financially if service connection is granted, the Board finds no reason to doubt him.  Evidence consistent with and indeed supportive of his aforementioned lay assertions exists in the form of a service treatment record.  He reported contemporaneous harassment in his company therein.  Such harassment is facially plausible.  Additionally of note is that Dr. M.C. found the Veteran to be credible in discussing abuse during his service.

The remaining question therefore is whether or not there is any nexus, to include chronicity, continuity of symptomatology, or otherwise, between the Veteran's current acquired psychiatric disorder other than PTSD and his in-service psychiatric symptoms or between the Veteran's current acquired psychiatric disorder of PTSD and his in-service stressor of abuse/harassment.  At the outset, acknowledgement is given to the Veteran's beliefs that each of the aforementioned nexuses exist.  These beliefs sometimes are sufficient to so establish such a nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), specifically Jandreau v. Nicholson, No. 04-1254, 2006 WL 2805545, at *3 (Vet. App. Aug. 24, 2006)) (alterations in original) as follows:  "explicitly rejected [is] the view ... that 'competent medical evidence is required ... [when] the determinative issue involves ... medical etiology'").  It indeed is error to suggest that lay evidence can never be sufficient to satisfy the requirement that there be a nexus between a claimed condition and service.  See Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

Yet the question of whether there exists a service nexus in this case is medical in nature.  Of note in this regard are the intricacies of psychiatric diagnosis, that several psychiatric disorders have been diagnosed, the numerous potential causes of psychiatric disorders, and the number of years that have passed since the Veteran's service.  Also of note is that the complexity involved here readily is evident from the discussion below concerning the number of medical opinions that have been obtained and the fact that they are in conflict.  For these reasons, only those with specialized medical knowledge, training, and/or experience therefore are competent to answer the above question about nexus.  See Jones v. West, 12 Vet. App. 460 (1999).  The Veteran, as a layperson without such knowledge, training, and/or experience, is not competent to render an opinion that there exists a nexus between his current acquired psychiatric disorder other than PTSD and his in-service psychiatric symptoms or between the Veteran's current acquired psychiatric disorder of PTSD and his in-service stressor of abuse/harassment.  See Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Five medical opinions concerning nexus are of record.  Dr. M.L.'s opinion, which collectively is shown in his letters, is positive as is Dr. M.C.'s opinion.  Dr. M.L. concluded based on chronicity/continuity of symptomatology that the Veteran's current acquired psychiatric disorder other than PTSD is most likely caused by his service.  Dr. M.C. similarly concluded based on chronicity/continuity of symptomatology both that the Veteran's current acquired psychiatric disorder other than PTSD and his current acquired psychiatric disorder of PTSD is most likely caused by his service.  In contrast, the opinions of VA examiner, Dr. T.N., and Dr. R.H. are negative.  The examiner determined that it is less likely than not that the Veteran's current acquired psychiatric disorder other than PTSD is related to his service through chronicity/continuity of symptomatology.  Dr. T.N. went further in determining that it is very unlikely/much less likely than not that the Veteran's current acquired psychiatric disorder other than PTSD is related to his service.  Dr. R.H. concluded similar to the VA examiner that it is considerably less likely than not that the Veteran's current acquired psychiatric disorder other than PTSD is related to his service through chronicity/continuity of symptomatology.

At this juncture, it is noted that the probative value of medical evidence in addition to lay evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden, 125 F.3d at 1477.  Factors that may be considered in assessing the probative value of a medical opinion include a physician's access to the claims file or other pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Black v. Brown, 10 Vet. App. 297 (1997); Ardison v. Brown, 6 Vet. App. 405 (1994); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

The qualifications and expertise of Dr. M.L., Dr. T.N., Dr. R.H., and Dr. M.C. are undisputed.  All specialize in psychiatry.  The qualifications and expertise of the VA examiner, however, are somewhat disputable.  This examiner was not noted to specialize in psychiatry or any other similar field.  Indeed, no specialty was denoted at all.  Dr. T.N. and Dr. R.H. did not conduct an examination of any scope of the Veteran.  Both the VA examiner and Dr. M.C. conducted such an examination of adequate scope.  While Dr. M.L. did not conduct any examination specific to determining nexus as did the VA examiner and Dr. M.C., it is recognized that he repeatedly has conducted examinations of adequate scope of the Veteran as his psychiatric treatment provider.

Dr. M.L., the VA examiner, Dr. T.N., Dr. R.H., and Dr. M.C. each reviewed the then available pertinent evidence prior to rendering a nexus opinion.  Such information indeed was summarized extensively by the VA examiner, Dr. R.H., and Dr. M.C.  Dr. M.C. also reviewed relevant medical literature.  As noted above, some of the findings made by Dr. T.N. conflict with some of the evidence.  Dr. T.N.'s review therefore cannot be considered thorough.  Further, one of the factual premises underlying Dr. T.N.'s opinion is incorrect.  No psychiatric problem was found to have pre-existed the Veteran's service in the above discussion.  There is no indication of an incorrect factual premise with respect to the opinions of Dr. M.L., the VA examiner, Dr. R.H., or Dr. M.C.  Each of these opiners as well as Dr. T.N. provided an adequate rationale, as fully set forth above, in support of the nexus opinion rendered.  Finally, all of the nexus opinions convey an adequate amount of certainty.  No speculation indeed is noted in any of these opinions.  See 38 C.F.R. § 3.102 (distinguishing "within the range of probability" required to resolve the benefit of the doubt in favor of the Veteran with respect to service origin from "pure speculation" and "remote possibility").

Accordingly, the probative value of the negative opinion of the VA examiner is decreased somewhat and the probative value of Dr. T.N.'s negative opinion is significantly decreased while the probative value of the negative opinion of Dr. R.H. and the positive opinions of Dr. M.L. and Dr. M.C. are not discounted at all.  It follows that the weight of the positive opinions is greater than the weight of the negative opinions.  This determination renders it unnecessary to consider the implications of the following quote from the Joint Motion:  

As is obvious from its choice of the words "approximate balance," Congress recognized that a determination under [the benefit of the doubt] is necessarily more qualitative than quantitative; it is one not capable of measurement with mathematical precision and certitude.  

Gilbert, 1 Vet. App. at 49.  The benefit of the doubt indeed is not invoked in cases where, as here, the evidence preponderates in support of the Veteran's entitlement to the benefit sought.

The Veteran, in sum, has a current disability of an acquired psychiatric disorder encompassing PTSD and many other disorders.  He is presumed to have been psychiatrically sound when he entered service.  He suffered from psychiatric symptoms therein, and there is support other than his credible lay statements confirming that he experienced an in-service stressor.  The overall weight of the opinions on whether or not a nexus, to include chronicity/continuity of symptomatology, exists between his current disability and his in-service symptoms or stressor is positive.  Nothing more is required to establish his entitlement to service connection for an acquired psychiatric disorder.  This benefit accordingly is granted to the Veteran without further discussion.


ORDER

Service connection for an acquired psychiatric disorder is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


